RULEY, JUDGE:
On November 27, 1980, at approximately 10:30 p.m., claimant Alline L. Matthews and her two grandchildren were travelling east on State Route 60 in claimant’s 1980 Volkswagen Rabbit. At a point near the Montgomery Bridge, the two eastbound lanes merged into one, and claimant’s vehicle collided with several dome-shaped metal lane dividers approximately three inches high, causing damage to the vehicle in the amount of $178.07.
Mrs. Matthews testified that she had been travelling at 35-45 miles per hour and that, due to rain, visibility was limited to 35-40 feet, in her estimation. Her testimony also revealed that she normally drove over that same route two or three times per week, that she was aware that it was under construction, and that she had seen a sign warning motorists that there was a single lane ahead before she collided with the lane dividers.
*125For the respondent, project supervisor Carl Osborne testified that the decks on the Montgomery Bridge and its approaches were being replaced, which necessitated the rerouting of eastbound traffic into Montgomery and restriction of part of Route 60 to a single lane of traffic. White pavement markers were used to indicate that single lane. According to Mr. Osborne, the markers were eight inches wide, slightly less than three inches high, and reflectorized. In addition to these markers, two signs were placed to warn motorists approaching the single lane, and yellow tape and traffic arrows were used to direct motorists into the single lane. Mr. Osborne also testified that the metal markers had been in place for months before the accident.
The preponderance of the evidence in this case indicates that, if there were any negligence involved, it was on the part of Mrs. Matthews. She travelled the road frequently, knew of the construction, and had observed a sign warning motorists of the approaching single lane. Also, despite the fact that it was raining and visibility was only 35-40 feet, Mrs. Matthews maintained a speed of 35-45 miles per hour. For those reasons, the claim must be denied.
Claim disallowed.